 Case 7:20-mj-00025-RSB Document 1-1 Filed 03/04/20 Page 1 of 7 Pageid#: 2




                          IN TH E UN ITED STATES DISTRICT CO URT
                         FOR THE W ESTERN DISTRICT OF VIRGINIA
                                     ROAN OK E DIVISION


U NITED STA TES OF A M ERICA



RASHAD DOMINIQUE SMITH                          CaseNo.-
                                                       .4t'4.6(%.L%''  .   5
IN Tl'
     lE M A TTER OF THE SEA RCH OF:
Cobra DV R System ,SN #369471818
                     d




                              AFFID AW T IN SU PPO RT O F AN
                           APPLICATIO N UNDER RU LE 41 FO R A
                                   SEA RCH W ARR ANT

            1,Keith J.Teehan being duly sworn,hereby depose and state as follow s:

                    G TRO D UCTION A ND A G EN T BA CK GR O UN D

       1.     Im ake thisaffidavitin supportofan appli'cation underRule 41 ofthgFederal
                     .



RulesofCrim inalProcedure fora search w arrantauthorizing the exam ination ofproperty- an

electronic device- w hich iscurrently in 1aw enforcem ent'
                                                     '
                                                         possesqion,and theextraction from
                                     .



thatproperty ofelectronically stored inform ation described in Attachm entB.
                               ' '
       2. 1,K eith J.Teehan,am :
                               ka SpecialAgentwith the Bureau ofAlcohol,Tobacco,
                                                                           j    and

FireannsandExplosives(ATF),àndhavebeensince2010.1havesuccessfullycompletedthe
CriminallnvestigatorTraihingProgram andATF SpecialAgentéasicTrainingattheXTF
NationalAcademy,heldattheFederalLaw EnforcbmentTraining Centei. lhave beén
employed in aLaw Enforcem entcapacity since 1996 asa D eputy Sheriff,Police Ofticerand

SpecialA gent.1.haverecei
        .               vedtrainingin varjousaspectsoflaw enforcem ent,inparticular
arson,exp'losives, narcoticsandfirearmslnvestigations.Sincebecoming'anATF SpecialAgent,


                                                                                                 vè
                                                                                                     @
                                                                                                 ï
                                                                                             ï
                                                                                             '
 Case 7:20-mj-00025-RSB Document 1-1 Filed 03/04/20 Page 2 of 7 Pageid#: 3




lhaveprovided gworntestimonybeforetheFederalGrand Jury and intheUnited StatesDistrict
                                                                          .




courtin
      'referenceto violationspfthe FederalFireanps and N arcotics làws. 1have been

involved in num erousfirearm sand nprcotiéstraffcking investigationsand have participated in

num erousfederaland state search w arrantsinvolving firearm s and narcotics.

       3.     Thefacts'
                      ofthisaffidavitcomefrom my own involvem entinthisinvestigation as

w ellasa review oflaw epforcem entincidentreports and conversations with otherlaw

enforcementofficersandwitnesses.Thisai-
                                      fidavitisintendedtoshow onlythgtthereissufficient
probable cause forthe requested warrantand does notsetforth a1Iofm y know ledge.aboutthis

m atter.

                      IDENTIFICATION O F DEW CE TO BE EXA M INED

       4. This >ffidavitissubm itted in suppörtofa search warrantto authorizethe search ofa

CobraDVR System,SN #369471818(hereinafter'referredtoastheEr evice'').Thisdeviceis
currently in A TF Custody located at310 FirstSt.,S.W .,RoanokeV irginia.

       5. The applied forw arrantw buld authorizb a forensic exam ination ofthe Device for

purposesofidentifying electronically stored data particularly described in A ttachm entB.

                                    PRO BABLE CA USE

            On oraboutJanuary 16,2019,m em bersofthe Roanoke V alley RegionalD rug U nit
                                                        2
                                                   ,              '
                                                                      )
(RVRDU)conduczedacontrolledpurchaseofnarcoticsfrom RashadjMITH. Membersofthe
                  r
                  .                                                (

RVRDU,utilizingtwoconfidentialinfonnants(Cls),contactedRashadSM ITH viaïobile
phonenum ber540-597-3833 and arranged to m eetatthePeters Creek Car.W ash located at2388
PetersCreek Road,Roa'
                    noke, Virginiaandpurchaseone(1)gram ofheroin.

       7. On oraboutJanuary 16,2019,underthe direction and surveillance ofthe RVRD U,

the CIsm etw ith SM ITH atthePeters Creek CarW ash. SM ITH provided one ofthe CIsw ith



                                               2                                                           ù
                                                                                                       N
                                                                                                   i
                                                                                                   v
                                                                                               $,
                                                                                                #vï
                                                                                               $
                                                                                               ,
        Case 7:20-mj-00025-RSB Document 1-1 Filed 03/04/20 Page 3 of 7 Pageid#: 4




    358gramsofheroin,'
    .                andtheC1sprovided SM ITH with$150.00.Thetransactiontookplaceat
    the driver'ssidew indow ofa black N issan M axim a bearing a V irginiatem porary license

    numbered 73590E,and operated by SM ITH .A lthough a C1w asequippçd w ith video recording

    devices,SM ITH'Sface w asnotcaptured during his interaction with the Cl(s).TheCI(s)
                                                                            .




    neverthelessindicatedthatSM IT/ Wasthepersonwhoprpvidedhim/herwiththeheroin.And
    SM ITH wasobserved driving the sam e vehicle the nextday.

            8..TheCI(s)wasmotivatedbyadesiretoobtainleniencyorotherconsiderationfora
    pendingfelonylarcenychargets)he/shewasfacing.TheCl(s)alsoconductedthecontroiled
    purchasesreferencedin Paragraph Eleven ofthisAffidavit.Subsequenito becomingan

    informant,andpriortotheCI(s)conductingthecontrolledpurchasesreferencedherein,theCl(s)
    obtainedanadditionalfelonylarcenycharge.InAugust2019theCI(s)wasfoundtobein
    possessionofheroinanddrivingwithoutalicense.TheinförmationtheCl(s)providedtolaw
    enforcem enthoweverwas deem ed to be reliablebased upon his/herability to conductthe

    controlledpurchasesreferencedhereinandotherinfonuationtheC1(s)suppliedaboutan
    unrelated investigation.

            9. AsaresultofthiscontrolledpurchaseafederalgrandjuryreturnedaTrueBillonan
    indictm entcharging SM ITH w ith distributing a m ixtureand substance containing a detectable

    aiuountofheroininviolationofTitle21UnitedStatesCodeSections841(a)(1)and(b)(1)(C).
            10.AccordingtbtheRoanokeCity PoliceReportassociatedwith thisoffense,afterthe

    controlledpurchasetpok place,1aw enforcem entfollowed SM ITH 'S vehicleto aresidence
.
    located at419 EugeneD rive,N .W .,Roanoke,V irginia.To date Ihavenotbeen able to ascertain

    whatlaw enforcem entofficerfollowed SM ITH 'S vehicle to thisresidence.




                                                                                                    f$
                                                                                                    $v'
                                                                                                    I
                                                                                                       **
 Case 7:20-mj-00025-RSB Document 1-1 Filed 03/04/20 Page 4 of 7 Pageid#: 5




       11.On D ecem ber12,2018,D ecem ber 14,2018 and January 3,2019,the RVRDU

conducted controlled purchasesofheroin from A rthurLee Sm ith,SM ITH 'S cousin,at419

EugeneDriye,N.W .,Roanoke,Virginia.Afterrecoveringaquantityofsuspectedheroin(field
testedpositive)from anindividualleavingthisresidenceonoraboutJanuary 16,2019,who
advised they had purchased the heroin from <W utty''- known to law enforcem entasA rthurLee

Sm ith,theRV RD U obtained a Comm onw ealth ofV irginia Search W arraptfor419 Eugene

Drive,N .W .,Roanoke,Virginia in relation to suspected narcoticsviolations.

       12.D uring the execution ofthatsearch w arranton January 17,2019 1aw enforcem ent

recovered,am ong otheritem s,a sm allquantity ofheroin,a fireann,am m unition,and United

Statescurre'
           ncy.AsaresultArthurSmithwassubsequentlyindictedbyafederalgrandjuryand
on July 11,2019 he pled guilty to Possessing w ith lntentto D istribute H eroin in violation Title

21,UnitedStatesCodejj841(a)(l)and(b)(1)(C)andPossessingAinmunitionafterhavingbeen
convictedofafelonyinviolationofTitle18,UnitedStatesCode,Section922(g)(1).Hisplea
agreem entdid notcallfùrthe forfeiture oftheD evice.

        13.During theexecution ofthatsearch warrant,in the m asterbedroom ,on a nightstand

below the television atthe footofthe bed,law enforcem entalso found and seized a Cobra DVR

system,SN#369471818.TV Device'svideocameraswerepositionedtoobserveallcommon
                                           '                 .                  %
                                       ,
accesspointsoftheresidencewhich includedtwp separateanglesofthefrontporch,thecarport

area,and the rearentrance into the basem entof419 EugeneD rive. See included photo.




                                                 4
                                                                                                     /z-
                                                                                                       w
                                                                                                       gwxv
                                                                                                     z
     Case 7:20-mj-00025-RSB Document 1-1 Filed 03/04/20 Page 5 of 7 Pageid#: 6




              14.Sgt.Ashbyw ith theRoahokeCiiyPoliceDepartmentobservedthatfoufexterior,



video cam erasattheresidence were able to be.viewed from the television in the m asterbedroom .
                                                                 .   '        '
                                           j

    Hefurtherobservedthatallfourcameraswérerecordinjasindicatedbythereddotsonthe
photograph above..




              15.TheCobraDVR sysielpSN#369471814.1samodel63890.Thismodel'ls.an8
    qhannelsurvçillanceDVk system withfourf4)highdefinitioncumeras-
                                                                  andmobilemopiioring
    capabilities.TheDVR system isequipmentwitha1TB hardprive,canrecprdinboth'daylijht
                            *
                                                                 .



    and nighttim e,and hasthreerecording m odesw hich include norm al,'m otion and alarm .

              16.Whileyourafqantdoesnotkhow theexactmannerinwhichtheDevicewas
x
    configured(i.e.ifsurveillancevideowasFavedandifso,forhow lopg)baseduponthe
                                   .
                                                                         'L



    positioning ofthe cam eras,the seizureoftheDevicewi
                                       o              thinoneday ofwhenSM ITH'S vehicle
    w asobserved arriving atthe residence àfterhe isalleged to have distributed heroin,and the
                                                   .




    Dev)ce'scapabilitytorecördandsavesurveillancefobtaje,lbelievethatiftheDevicedidin
    factsave recordingsforaperiod oftim ethere isa strong pojsibility thàtSM ITH w illbe

    observed on video aniving atthe residence.
          .   17.TheDevice iscurrentlyinthe lawfpl'possession oftheATF.AlthoughtheATF m ight

    already havethe authority to exam ine the Device pursuantto the state search w arrant,lseek this


                                                   5
                                                                                                       ywz
                                                                                                         /zw'
                                                                                                            z
                                                                                                            w
 Case 7:20-mj-00025-RSB Document 1-1 Filed 03/04/20 Page 6 of 7 Pageid#: 7




warrantoutofan abundance ofcaution to be certain thatan exam ination ofthe Device will

comply with theFourihAmendmentand otherapplicablelaws.
       18.'The D evice iscurrently in storage in the evidencevaultlocated atthe ATF Roanoke

Field(jfficeon310FirstSt.,S.W .,Roanoke,Virginia.Baseduponmytràiningandexperience,I
know thatthe D evice hasbeen stored in am annerin which itscontentsare,to the extentm aterial

to thisinvestigation,in substantially the sam e state asthey w eye w hen the Device firstcam e into

the possession oftheA TF.

       19.ForensicEvidence.Based ontheforegoing,IbelievetheDevicewould contain
inform ation thatconstitutesrecords,fruits,instrum entalities,orevidence ofa crim e involving

SM ITH,to wit,the distribution ofa m ixture and substance containing a detectable amountof

heroininviolationofTitle21,UnitedStatesCode,Sections841(a)(1)and(b)(1)(C).ThereforeI
am respectfully requesting thata search warrantbe issued forthe seizureofstored content

relating to drug trafficking and SM ITH 'S presence atthe419 EugeneD rive,N .W .,R oanoke,

Virginia addresson January 16,2019,including butnotlim ited to the item s listed on Attgchm ent



       20.Natureofexamination.Basedontheforegoing,andconsistentwithRule
41(e)(2)(B),thewarrant1am applyingforwouldpermittheexaminationoftheDevice
consistentwith the warrant. The exam ination m ay require authoritiesto employ techniques,

including butnotlim ited'to com puter-assisted scansofthe entirem edium ,thatm ightexpose

m any partsofthe Deviceto hum an inspection in orderto determ ine whetheritisevidence

described by the w arrant.

       21.Mannerofexecution.Becausethiswarrantseeksonlypermissiontoexaminça
device already in law enforcem ent'spossession,the execution ofthiswarrantdoesnotinvolve




                                                 6                                              &
                                                                                                1yf(
                                                                                                   v>
                                                                                                      f
                                                                                                      '
 Case 7:20-mj-00025-RSB Document 1-1 Filed 03/04/20 Page 7 of 7 Pageid#: 8




the physicalintrusion onto a pret ises. Consequently,Isubm itthère isreasopable causeforthe

Cb'
  urtto authorizeexecution ofthew arrantatany tim e in the day ornight.

                                    :
                                        CO NCLU
                                              r
                                                SIO N

       22. 1subm itthatthisaffidavitsupportsprobable cause fora search w arrantauthorizing

the exam ination ofthe D evice described in Attachm entA to seek the item s described in
                                                                                     '
                                             .


Attachm entB.




                                                     Respectfully subm itted,


                                                              /           -
                                                     K eith J.Teehan       '
                                                     SpecialA gent,Bureau ofA lcohol,Tobacco,
                                                     Firearm'sand Explosives




Subscribed and
           .
                  om to beforem e on the Y W day ofJanuary 2020.
                                                 .




       HON OR ABLE ROBERT K BA LLOU '
       UNITED STATVS StNGI
       .              ?
                         STRATE JUDGE            .




                                                 7
